The defendant was a trespasser in his use of the defendants' elevator; for, although he came upon their premises by their implied invitation, he understood that it did not extend to the use of their elevator. A trespasser can only recover for injuries wantonly inflicted, and for those which the owners could have prevented by the exercise of due care when they either knew or should have known of his danger. There was no evidence that the defendants willfully caused the plaintiff's injuries, or that they either knew or ought to have known of his danger in time to prevent the accident; and the law did not impose upon them the duty of keeping their elevator locked, or of having a competent man in charge of it to keep trespassers from using it for their own convenience. Frost v. Railroad,64 N.H. 220; Daniels v. Railroad, 154 Mass. 349; Walsh v. Railroad,145 N.Y. 301.
Exception overruled.
PARSONS, J., did not sit: the others concurred. *Page 599